DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Amendments 
Applicants amendment filed 06/30/2022 overcomes the following objection(s)/rejection(s): 
The rejection of claims 2-3, 5, 9-10, 12-13 under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ) has been withdrawn in view of Applicants amendment. 
Response to Arguments 
Applicant’s arguments with respect to claim(s) 1, 4, 7-8, 11, 12, 14-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, which recites the limitation, “… applying a global rotation motion compensation according to the rotation parameters to a third image to obtain a second image, wherein the third image is one of the first image”. It is unclear to the Examiner how the third image is one of the first image, when the first image is a single image.
In addition, regarding claims 1, 8 and 14, it is unclear which image is being generated by inputting the second image into a motion compensation module. 
Claim 1 recites the limitation "the image” in line 19.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation, “the image” in line 5. There is insufficient antecedent basis for this limitation in the claim. 
Claim 7 recites the limitation, “the part of the content..”. There is insufficient antecedent basis for this limitation in the claim. 
Claim 8 recites the limitation, “the image” in line 20. There is insufficient antecedent basis for this limitation in the claim. 
Claim 11 recites the limitation, “the image” in line 5. There is insufficient antecedent basis for this limitation in the claim. 
Claim 14 recites the limitation, “the image” in lines 19-20. There is insufficient antecedent basis for this limitation. 
Claim 7 is rejected as being indefinite base on claim dependency. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4, 8, 11, 14-15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al., U.S. Pub. No. 2019/0174116 A1 in view of Lee et al., (U.S. Pat. No.8,374,244 ) and in further view of Allen et al., (U.S. Pat. No. 5,430,480). 
           As per claim 1, Oh teaches a method of encoding an image in a stream accordioning to a reference direction, the method comprising: obtaining a first image by mapping a 3D scene onto a 2D image plane according to a 3D to 2D mapping operator and a front direction ([0006], [0045], [0099], [0133], [0135], fig. 1, fig. 4, fig. 7, fig. 8a-b); determining rotation parameters according to the 3D to 2D mapping operator and an angle between the front direction and the reference direction (abstract, [0108],[0155-0160], table 1 and fig. 7, fig. 8a-b; information about region rotation, that is, rotation directions, angles and the like maybe signaled through 360 video related metadata)); encoding the image and  rotation parameters associated in the stream (abstract, [0056], [0108], [0102-0103], and fig. 1, fig. 4). Oh does not explicitly disclose applying a global rotation motion compensation according to the  rotation parameters to a third image to obtain a second image, wherein the third image is one of the first image and a reconstructed image obtained by summing a residual image responsive to the first image and a motion predicted image responsive to the first image; generating the image by inputting the second image into a motion compensation module that uses residual data and motion vectors. 
          However, Lee teaches applying global rotation motion compensation according to the rotation parameters to a third image to obtain a second image (fig. 1 el. 102, 104 and 105; col. 3 lines 48-50; col. 3 lines 55-60; the Examiner interprets the third image as the image input to the global motion compensation unit and the second image as the image output from the from the global motion compensation unit); a reconstructed image obtained by summing a residual image responsive to the first image and a motion predicted image responsive to the first image (fig. 1); generating the image by inputting the second image into a motion compensation module that uses residual data and motion vectors (fig. 1 el. 104). 
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Lee with Oh for the benefit of providing improved motion compensation, provide efficient image processing and image quality. 
          Oh (modified by Lee) does not explicitly disclose wherein the third image is one of the first image.
     However, Allen teaches wherein the third image is one of the first image (fig. 3A-3B; claim 6; current video frame is directly input to global motion compensation, which is consistent with the specification detailing that the third image is the first image). 
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Allen with Oh (modified by Lee) for the benefit of providing predictable results of performing global motion compensation and estimation as well as providing improved global motion compensation and estimation. 
          As per claim 4, which recites analogous limitations to claim 1 in the form of “ a method of decoding an image from a stream according to a reference direction”, and is therefore rejected on the same premise. 
          As per claim 8, which recites analogous limitations to claim 1 in the form of “a device that encodes an image from a stream according to a reference direction”, and is therefore rejected on the same premise. 
          As per claim 11, which recites analogous limitations to claim 1 in the form of “a device that decodes an image from a stream according to a reference direction”, and is therefore rejected on the same premise.
          As per claim 14, which recites analogous limitations to claim 1 in the form of “a non-transitory processor-readable medium” and is therefore rejected on the same premise. 
          As per claim 15, which recites analogous limitations to claim 1 in the form of “a system for immersive rendering of a large field of view video encoded in a bitstream”, and is therefore rejected on the same premise. In addition, Oh teaches  network interface configured to receive the bitstream from a data network ([0057], [0104-0105], [0107]) and an immersive rendering device (fig. 1 el. 140). 

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al., (U.S. Pub. No. 2019/0174116 A1) in view of Lee et al., (U.S. Patent No. 8,374,244) in view of Allen et al., (U.S. Patent No. 5,430,480 ) and further in view of Zhu et al., (U.S. Pub. No. 2018/0063540 A1). 
          As per claim 7, Oh (modified by Lee and Allen) as a whole teaches everything as claimed above, see claim 1. In addition, Oh teaches generating a bit stream carrying data representative of a sequence of images (fig. 1), wherein the data comprises: a first element of syntax representative of the sequence of images (fig. 6A-6B, fig. 20A-21b),an image of the sequence representative of a 3D scene mapped onto the mage plane according to a 3D to 2D mapping operator and a front direction (fig. 8A-8B; fig. 13A-13B), wherein the front direction corresponds to the part of the content displayed in front of a user when rendering on a immersive video rendering device (fig. 1, fig. 8A-8B, fig. 13A-13B; claim 4, “front face according to cubic projection”); a parameter corresponding to the 3D to 2DS mapping operator and an angle between the front direction and a given reference direction (abstract, [0108],[0155-0160], table 1 and fig. 7, fig. 8a-b; information about region rotation, that is, rotation directions, angles and the like maybe signaled through 360 video related metadata). Oh does not explicitly disclose a second element of syntax representative of parameters of  parametric global rotation motion associated with an identifier of at least one image of the sequence of images.
          However, Zhu teaches a second element of syntax representative of parameters of  parametric global rotation motion associated with an identifier of at least one image of the sequence of images ([0017], [0171]). 
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Zhu with Oh (modified by Lee and Allen) for the benefit of signaling global motion metadata in the bitstream potentially reduces bitrate by providing an effective representation of motion data, [0017].
        
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
U.S. Pub. No. 2016/014267 A1 Budavagi et al. Coding of 360 Degree Video Using Region Adaptive Smoothing.
U.S. Pub. No. 2018/0061011 A1, Kim et al., Automatic Orientation Adjustment of Spherical Panorama Digital Images. 
U.S. Pub. No. 2018/000739 A1, Izumi et al., Image Processing Device and Image Processing Method. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA PRINCE whose telephone number is (571)270-1821. The examiner can normally be reached Monday-Friday, 6:00 am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M PRINCE/Primary Examiner, Art Unit 2486